DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2021 has been entered.  Claims 38, 41-43, 45-48 and 50-64 are pending.

	Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one functional” of claim 58 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 58 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
-Regarding claim 58, the phrase “wherein the scanning device is configured to carry out one or more additional tasks by detecting at least one contour belonging to at least one functional unit of the apparatus by means of the compact sensor” is unclear. Examiner notes, the specification appears to provide support for such language (Page 13, Line 20 and Page 20 Lines 18-23) but does not appear to describe what the functional units are, and how the compact sensor detects the contours of these units. What is the structure that the sensors scan to provide the “contour”? For the purpose of examination, the function unit will be any structural component of the device that is scanned, imaged, and detailed by a sensor.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 38, 41, 42, 45-47, 50-57 and 59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weber (U.S. Patent Pub. No. 2011/0154969).
Regarding claim 38, Weber teaches an apparatus for slicing food products having a working region (X1) which comprises a cutting region (X2) and a transport 

    PNG
    media_image1.png
    638
    867
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    449
    735
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    484
    800
    media_image3.png
    Greyscale

Regarding claim 41, Weber teaches wherein the compact sensor is configured to transmit scanning radiation in a scanning plane (29)(Figure 1 and Paragraphs 0080-0081).
Regarding claim 42, Weber teaches wherein the compact sensor (23) is configured to produce a line (45) by means of a light source (23) on a product (11) to be scanned and to record an image including the line by means of a camera (25)(Figures 1 and 4; Paragraph 0081 and 0091). 
Regarding claim 45, Weber teaches wherein the compact sensor (23) is arranged in the region of a front product abutment (A1) of the product feed (13)(See annotated Figure 1 below).

    PNG
    media_image4.png
    573
    844
    media_image4.png
    Greyscale

Regarding claim 46, Weber teaches wherein a scanning plane (29) of the compact sensor (23) extends at least substantially in parallel with the cutting plane (S) (Figure 1).
Regarding claim 47, Weber teaches wherein the compact sensor (23) is arranged in a region of the transport region which is positioned in front of the product feed (13)(See annotated Figure 1 below).

    PNG
    media_image1.png
    638
    867
    media_image1.png
    Greyscale

Regarding claim 50, Weber teaches wherein the compact sensor (23) is arranged in the region of a transition (25) between two conveying devices (27) of the transport region (See annotated Figure 1 above showing the transport region; Paragraph 0068).
Regarding claim 51, Weber teaches wherein the compact sensor (23) is arranged in a product inlet region (R1) of the apparatus, namely in, directly in front of an inlet plane defined by a rack (27)(Paragraph 0068) of the apparatus (See annotated Figure 1 below).

    PNG
    media_image5.png
    709
    1002
    media_image5.png
    Greyscale

Regarding claim 52, Weber teaches wherein different scanning positions are predefined for the compact sensor in the working region, and wherein the scanning positions differ from one another with respect to their position in the transport direction of the products and/or with respect to their position around the transport direction (Figure 6 and Paragraph 0099; Examiner notes the compact sensor has a plurality of different positions in the transport direction A (Figure 1)).
Regarding claim 53 Weber teaches wherein the compact sensor (23) can be adjusted and/or can be converted between the scanning positions (Figure 6; Examiner notes the sensors can be adjusted into a variety of positions and locations dependent upon the desired measurements and contour to be taken).
Regarding claim 54, Weber teaches wherein a plurality of parallel product tracks (27) of the apparatus are simultaneously covered by the at least one compact sensor 
Regarding claim 55, Weber teaches wherein a plurality of compact sensors (23) for a joint contour detection are arranged at a scanning point (Figure 6; Examiner notes the sensors are arranged to scan the work piece 11 which is considered to be the “scanning point”).
Regarding claim 56, Weber teaches wherein the scanning takes place in a manner offset in space by at least two compact sensors (23) at a scanning point (Figure 4; Examiner notes the scanning is offset in space by the distance between the two sensors, and the scanning point is the workpiece 11).
Regarding claim 57, Weber teaches wherein the scanning takes place by two compact sensors (23) oriented oppositely with respect to one another at a scanning point (Figure 4; Examiner notes the two sensors are opposite, one above the work piece and one below, and the scanning point is the work piece 11).
Regarding claim 59, Weber teaches wherein a control device (19) is provided which is configured to calculate control data using detected product contours and to operate the apparatus using the control data (Paragraph 0074).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Weber (U.S. Patent Pub. No. 2011/0154969) in view of Burk et al. (U.S. Patent Pub. No. 2016/0271822) hereinafter Burk.
Regarding claim 43, Weber does not provide wherein the compact sensor is supported or held at a support frame or a rack of the apparatus by which the cutting region and the transport region are also supported.
Burk teaches it is old and well known in the art of slicing devices with sensors, to incorporate compact sensors (13) supported or held at a support frame or a rack of the apparatus by which the cutting region and the transport region are also supported (Figure 1; Examiner notes the sensor 13 must be held by the support frame on which the cutting element 9 and transport element 8 are supported).
One of ordinary skill in the art would have good reason to sensor locations which are known to be useful for a particular measurement function. There are a finite number of possible locations which pertain to measuring cutting locations and contours and allow for the function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable location in an attempt to provide an improved sensing function for sensor, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Weber (U.S. Patent Pub. No. 2011/0154969) in view of Burk et al. (U.S. Patent Pub. No. 2016/0271822) hereinafter Burk.
Regarding claim 48, Weber teaches an apparatus for slicing food products having a working region (X1) which comprises a cutting region (X2) and a transport region (X3) having a product feed (13), wherein the product feed supplies products to be sliced to the cutting region on one track or on multiple tracks (29)(Paragraph 0071; Examiner notes there are two conveyor belts that form the multiple tracks) and a cutting blade (15) moves in a cutting plane (S) at the end of the cutting region (Paragraph 0068; See annotated Figure 1 above of claim 38); and having a contactless working scanning device (17) for detecting at least some of the outer contour of the products to be sliced, wherein the scanning device comprises at least one compact sensor (C1)(See annotated Figure1 above) arranged in the working region for contour detection (Paragraph 0069-0070 and 0072-73; Examiner notes the scanner provides a 360 degree profile of the work piece as the “contour”);
Regarding claim 48, Weber does not teach wherein the compact sensor is arranged in the region of a transfer device, the products being transferred to the product feed by means of said transfer device; or wherein the transfer device has a pivotable product support and wherein the compact sensor is arranged in front of the pivotable product support viewed in a transport direction.
Burk teaches it is old and well known in the art of slicing devices with sensors, to incorporate compact sensors (12, 13) arranged in the region of a transfer device (5, 6, 8) the products being transferred to the product feed by the transfer device (Figure 1; 

    PNG
    media_image6.png
    359
    678
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Weber to incorporate the teachings of Burk to provide a sensor arranged in the region of the transfer device. In doing so, it allows for the desired measured values to be taken as desired at a variety of locations in the slicing apparatus thereby providing improved cutting quality (Paragraphs 0064-0065 and 0090).
Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Weber (U.S. Patent Pub. No. 2011/0154969) in view of Middleton (U.S. Patent Pub. No. 2016/0031110).
Regarding claim 58, Weber teaches an apparatus for slicing food products having a working region (X1) which comprises a cutting region (X2) and a transport region (X3) having a product feed (13), wherein the product feed supplies products to be sliced to the cutting region on one track or on multiple tracks (29)(Paragraph 0071; Examiner notes there are two conveyor belts that form the multiple tracks) and a cutting blade (15) moves in a cutting plane (S) at the end of the cutting region (Paragraph 0068; See annotated Figure 1 above of claim 38); and having a contactless working scanning device (17) for detecting at least some of the outer contour of the products to be sliced, wherein the scanning device comprises at least one compact sensor (C1) arranged in the working region for contour detection (Paragraph 0069-0070 and 0072-73; Examiner notes the scanner provides a 360 degree profile of the work piece as the “contour”);
-Regarding claim 58 Weber does not teach wherein the scanning device is configured to carry out one or more additional tasks by detecting at least one contour belonging to at least one functional unit of the apparatus by means of the compact sensor.
Middleton teaches it is old and well known in the art of scanning systems incorporate a scanning device (120) configured to carry out one or more additional tasks by detecting at least one contour belonging to at least one functional unit (110) of the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Weber to incorporate the teachings of Middleton to provide a multi-functional scanning device to scan the workpiece and a functional unit. In doing so, it allows for scanning of the work piece and transport device to thereby providing proper alignment for cutting (Paragraph 0029).

Response to Arguments
Applicant's arguments filed 07/26/2021 have been fully considered but they are not persuasive.
- Applicants arguments concerning the prior art of Weber and the transmitter and receiver elements are noted. Examiner has updated the 102(a)(1) rejection above to further define these elements with respect to Applicants specification on Page 21, Lines 28-30 which note the transmitter to be a laser element and the receiver to the a camera. As such, the corresponding elements of Weber have been utilized in the rejection above, to further define the scanning device, and its ability to recognize the contour of the workpiece.
-Regarding claim 48, Applicant argues “In contrast, the transfer device of Weber does not teach or suggest a pivotable product support as explained above, let alone a compact sensor, as claimed. The Examiner relies on Burk to make up for the lack of teaching of such compact sensor. However, the Examiner relies on Burk for the proposition that sensors 12, 13 would prompt one skilled in the art to modify Weber to include a "compact sensor" as claimed. This is believed to be in error. Applicant notes locations of compact sensors, in relation to the work piece and pivoting product support. The disclosure and abilities of the compact sensors of Burke, have not been utilized, only the relevant location with respect to the work piece and transport thereof.
-Applicant Applicant’s arguments with respect to claim 58 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new grounds of rejection in view of Middleton (U.S. Patent Pub. No. 2016/0031110) is provided in section 11 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RICHARD D CROSBY JR/  07/31/2021Examiner, Art Unit 3724